 



Exhibit 10.3
CARDTRONICS, INC.
2007 STOCK INCENTIVE PLAN
I. PURPOSE OF THE PLAN
     The purpose of the CARDTRONICS, INC. 2007 STOCK INCENTIVE PLAN (the “Plan”)
is to provide a means through which CARDTRONICS, INC., a Delaware corporation
(the “Company”), and its Affiliates may attract able persons to serve as
Directors or Consultants or to enter the employ of the Company and its
Affiliates and to provide a means whereby those individuals upon whom the
responsibilities of the successful administration and management of the Company
and its Affiliates rest, and whose present and potential contributions to the
Company and its Affiliates are of importance, can acquire and maintain stock
ownership, thereby strengthening their concern for the welfare of the Company
and its Affiliates. A further purpose of the Plan is to provide such individuals
with additional incentive and reward opportunities designed to enhance the
profitable growth of the Company and its Affiliates. Accordingly, the Plan
provides for granting Incentive Stock Options, options that do not constitute
Incentive Stock Options, Restricted Stock Awards, Performance Awards, Phantom
Stock Awards, Bonus Stock Awards, or any combination of the foregoing, as is
best suited to the circumstances of the particular employee, Consultant, or
Director as provided herein.
II. DEFINITIONS
     The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:
     (a) “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust, or other organization which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.
     (b) “Award” means, individually or collectively, any Option, Restricted
Stock Award, Performance Award, Phantom Stock Award, or Bonus Stock Award.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Bonus Stock Award” means an Award granted under Paragraph XI of the
Plan.
     (e) “Code” means the Internal Revenue Code of 1986, as amended. Reference
in the Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.

 



--------------------------------------------------------------------------------



 



     (f) “Committee” means a committee of the Board that is selected by the
Board as provided in Paragraph IV(a).
     (g) “Common Stock” means the common stock, par value $0.0001 per share, of
the Company, or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Paragraph XII.
     (h) “Company” means Cardtronics, Inc., a Delaware corporation.
     (i) “Consultant” means any person who is not an employee or a Director and
who is providing advisory or consulting services to the Company or any
Affiliate.
     (j) “Corporate Change” shall have the meaning assigned to such term in
Paragraph XII(c) of the Plan.
     (k) “Director” means an individual who is a member of the Board.
     (l) An “employee” means any person (including a Director) in an employment
relationship with the Company or any Affiliate.
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (n) “Fair Market Value” means, as of any specified date, the mean of the
high and low sales prices of the Common Stock (i) reported by the National
Market System of NASDAQ on that date or (ii) if the Common Stock is listed on a
national stock exchange, reported on the stock exchange composite tape on that
date (or such other reporting service approved by the Committee); or, in either
case, if no prices are reported on that date, on the last preceding date on
which such prices of the Common Stock are so reported. If the Common Stock is
traded over the counter at the time a determination of its fair market value is
required to be made hereunder, its fair market value shall be deemed to be equal
to the average between the reported high and low or closing bid and asked prices
of Common Stock on the most recent date on which Common Stock was publicly
traded. In the event Common Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate and as is consistent with the requirements of section 409A of
the Code.
     (o) “Incentive Stock Option” means an incentive stock option within the
meaning of section 422 of the Code
     (p) “Option” means an Award granted under Paragraph VII of the Plan and
includes both Incentive Stock Options to purchase Common Stock and Options that
do not constitute Incentive Stock Options to purchase Common Stock.
     (q) “Option Agreement” means a written agreement between the Company and a
Participant with respect to an Option.

- 2 -



--------------------------------------------------------------------------------



 



     (r) “Participant” means an employee, Consultant, or Director who has been
granted an Award.
     (s) “Performance Award” means an Award granted under Paragraph IX of the
Plan.
     (t) “Performance Award Agreement” means a written agreement between the
Company and a Participant with respect to a Performance Award.
     (u) “Phantom Stock Award” means an Award granted under Paragraph X of the
Plan.
     (v) “Phantom Stock Award Agreement” means a written agreement between the
Company and a Participant with respect to a Phantom Stock Award.
     (w) “Plan” means the Cardtronics, Inc. 2007 Stock Incentive Plan, as
amended from time to time.
     (x) “Restricted Stock Agreement” means a written agreement between the
Company and a Participant with respect to a Restricted Stock Award.
     (y) “Restricted Stock Award” means an Award granted under Paragraph VIII of
the Plan.
     (z) “Rule 16b-3” means SEC Rule 16b-3 promulgated under the Exchange Act,
as such may be amended from time to time, and any successor rule, regulation, or
statute fulfilling the same or a similar function.
     (aa) “Stock Appreciation Right” means a right to acquire, upon exercise of
the right, Common Stock and/or, in the sole discretion of the Committee, cash
having an aggregate value equal to the then excess of the Fair Market Value of
the shares with respect to which the right is exercised over the exercise price
therefor.
III. EFFECTIVE DATE AND DURATION OF THE PLAN
     The Plan shall become effective upon the date of its adoption by the Board,
provided the Plan is approved by the stockholders of the Company within
12 months thereafter. Notwithstanding any provision in the Plan, no Option shall
be exercisable, no Restricted Stock Award or Bonus Stock Award shall be granted,
and no Performance Award or Phantom Stock Award shall vest or become satisfiable
prior to such stockholder approval. No further Awards may be granted under the
Plan after 10 years from the date the Plan is adopted by the Board. The Plan
shall remain in effect until all Options granted under the Plan have been
exercised or expired, all Restricted Stock Awards granted under the Plan have
vested or been forfeited, and all Performance Awards, Phantom Stock Awards, and
Bonus Stock Awards have been satisfied or expired.

- 3 -



--------------------------------------------------------------------------------



 



IV. ADMINISTRATION
     (a) Composition of Committee. The Plan shall be administered by a committee
of, and appointed by, the Board. In the absence of the Board’s appointment of a
Committee to administer the Plan, the Board shall serve as the Committee.
Notwithstanding the foregoing, from and after the date upon which the Company
becomes a “publicly held corporation” (as defined in section 162(m) of the Code
and applicable interpretative authority thereunder), the Plan shall be
administered by a committee of, and appointed by, the Board that shall be
comprised solely of two or more outside Directors (within the meaning of the
term “outside directors” as used in section 162(m) of the Code and applicable
interpretive authority thereunder and within the meaning of the term
“Non-Employee Director” as defined in Rule 16b-3).
     (b) Powers. Subject to the express provisions of the Plan, the Committee
shall have authority, in its discretion, to determine which employees,
Consultants, or Directors shall receive an Award, the time or times when such
Award shall be made, the type of Award that shall be made, the number of shares
to be subject to each Option, Restricted Stock Award, or Bonus Stock Award, and
the number of shares subject to or the value of each Performance Award or
Phantom Stock Award. In making such determinations, the Committee shall take
into account the nature of the services rendered by the respective employees,
Consultants, or Directors, their present and potential contribution to the
Company’s success, and such other factors as the Committee in its sole
discretion shall deem relevant.
     (c) Additional Powers. The Committee shall have such additional powers as
are delegated to it by the other provisions of the Plan. Subject to the express
provisions of the Plan, this shall include the power to construe the Plan and
the respective agreements executed hereunder, to prescribe rules and regulations
relating to the Plan, to determine the terms, restrictions, and provisions of
the agreement relating to each Award, including such terms, restrictions, and
provisions as shall be requisite in the judgment of the Committee to cause
designated Options to qualify as Incentive Stock Options, and to make all other
determinations necessary or advisable for administering the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any agreement relating to an Award in the manner and to the
extent the Committee shall deem expedient to carry the Plan or any such
agreement into effect. The determinations of the Committee on the matters
referred to in this Paragraph IV shall be conclusive.
     (d) Delegation of Authority by the Committee. Notwithstanding the preceding
provisions of this Paragraph IV or any other provision of the Plan to the
contrary, the Committee may from time to time, in its sole discretion, delegate
to the Chief Executive Officer of the Company the administration (or
interpretation of any provision) of the Plan, and the right to grant Awards
under the Plan, insofar as such administration (and interpretation) and power to
grant Awards relates to any person who is not subject to section 16 of the
Exchange Act (including any successor section to the same or similar effect).
Any such delegation may be effective only so long as the Chief Executive Officer
of the Company is a Director, and the Committee may revoke such delegation at
any time. The Committee may put any conditions and restrictions on the powers
that may be exercised by the Chief Executive Officer of the Company upon such
delegation as the Committee determines in its sole discretion. In the event of
any

- 4 -



--------------------------------------------------------------------------------



 



conflict in a determination or interpretation under the Plan as between the
Committee and the Chief Executive Officer of the Company, the determination or
interpretation, as applicable, of the Committee shall be conclusive.
V. SHARES SUBJECT TO THE PLAN; AWARD LIMITS;
GRANT OF AWARDS
     (a) Shares Subject to the Plan and Award Limits. Subject to adjustment in
the same manner as provided in Paragraph XII with respect to shares of Common
Stock subject to Options then outstanding, the aggregate maximum number of
shares of Common Stock that may be issued under the Plan, and the aggregate
maximum number of shares of Common Stock that may be issued under the Plan
through Incentive Stock Options, shall not exceed 400,000 shares. Shares shall
be deemed to have been issued under the Plan only to the extent actually issued
and delivered pursuant to an Award. To the extent that an Award lapses or the
rights of its holder terminate, any shares of Common Stock subject to such Award
shall again be available for the grant of an Award under the Plan. In addition,
shares issued under the Plan and forfeited back to the Plan, shares surrendered
in payment of the exercise price or purchase price of an Award, and shares
withheld for payment of applicable employment taxes and/or withholding
obligations associated with an Award shall again be available for the grant of
an Award under the Plan. Notwithstanding any provision in the Plan to the
contrary, (i) the maximum number of shares of Common Stock that may be subject
to Awards denominated in shares of Common Stock granted to any one individual
during the term of the Plan may not exceed 50% of the aggregate maximum number
of shares of Common Stock that may be issued under the Plan (as adjusted from
time to time in accordance with the provisions of the Plan), and (ii) the
maximum amount of compensation that may be paid under all Performance Awards
denominated in cash (including the Fair Market Value of any shares of Common
Stock paid in satisfaction of such Performance Awards) granted to any one
individual during any calendar year may not exceed $1,000,000, and any payment
due with respect to a Performance Award shall be paid no later than 10 years
after the date of grant of such Performance Award. From and after the date upon
which the Company becomes a “publicly held corporation” (as defined in section
162(m) of the Code and applicable interpretative authority thereunder), the
limitations set forth in the preceding sentence shall be applied in a manner
that will permit Awards that are intended to provide “performance-based”
compensation for purposes of section 162(m) of the Code to satisfy the
requirements of such section, including, without limitation, counting against
such maximum number of shares, to the extent required under section 162(m) of
the Code and applicable interpretive authority thereunder, any shares subject to
Options or Stock Appreciation Rights that are canceled or repriced.
     (b) Grant of Awards. The Committee may from time to time grant Awards to
one or more employees, Consultants, or Directors determined by it to be eligible
for participation in the Plan in accordance with the terms of the Plan.
     (c) Stock Offered. Subject to the limitations set forth in Paragraph V(a),
the stock to be offered pursuant to the grant of an Award may be authorized but
unissued Common Stock or Common Stock previously issued and outstanding and
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Awards at the

- 5 -



--------------------------------------------------------------------------------



 



termination of the Plan shall cease to be subject to the Plan but, until
termination of the Plan, the Company shall at all times make available a
sufficient number of shares to meet the requirements of the Plan.
VI. ELIGIBILITY
     Awards may be granted only to persons who, at the time of grant, are
employees, Consultants, or Directors. An Award may be granted on more than one
occasion to the same person, and, subject to the limitations set forth in the
Plan, such Award may include an Incentive Stock Option, an Option that is not an
Incentive Stock Option, a Restricted Stock Award, a Performance Award, a Phantom
Stock Award, a Bonus Stock Award, or any combination thereof.
VII. STOCK OPTIONS
     (a) Option Period. The term of each Option shall be as specified by the
Committee at the date of grant, but in no event shall an Option be exercisable
after the expiration of 10 years from the date of grant.
     (b) Limitations on Exercise of Option. An Option shall be exercisable in
whole or in such installments and at such times as determined by the Committee.
     (c) Special Limitations on Incentive Stock Options. An Incentive Stock
Option may be granted only to an individual who is employed by the Company or
any parent or subsidiary corporation (as defined in section 424 of the Code) at
the time the Option is granted. To the extent that the aggregate fair market
value (determined at the time the respective Incentive Stock Option is granted)
of stock with respect to which Incentive Stock Options are exercisable for the
first time by an individual during any calendar year under all incentive stock
option plans of the Company and its parent and subsidiary corporations exceeds
$100,000, such Incentive Stock Options shall be treated as Options which do not
constitute Incentive Stock Options. The Committee shall determine, in accordance
with applicable provisions of the Code, Treasury Regulations, and other
administrative pronouncements, which of a Participant’s Incentive Stock Options
will not constitute Incentive Stock Options because of such limitation and shall
notify the Participant of such determination as soon as practicable after such
determination. No Incentive Stock Option shall be granted to an individual if,
at the time the Option is granted, such individual owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporation, within the meaning of
section 422(b)(6) of the Code, unless (i) at the time such Option is granted,
the option price is at least 110% of the Fair Market Value of the Common Stock
subject to the Option and (ii) such Option by its terms is not exercisable after
the expiration of five years from the date of grant. Except as otherwise
provided in sections 421 or 422 of the Code, an Incentive Stock Option shall not
be transferable otherwise than by will or the laws of descent and distribution
and shall be exercisable during the Participant’s lifetime only by such
Participant or the Participant’s guardian or legal representative.
     (d) Option Agreement. Each Option shall be evidenced by an Option Agreement
in such form and containing such provisions not inconsistent with the provisions
of the Plan as the

- 6 -



--------------------------------------------------------------------------------



 



Committee from time to time shall approve, including, without limitation,
provisions to qualify an Option as an Incentive Stock Option under section 422
of the Code. Each Option Agreement shall specify the effect of termination of
(i) employment, (ii) the consulting or advisory relationship, or
(iii) membership on the Board, as applicable, on the exercisability of the
Option. An Option Agreement may provide for the payment of the option price, in
whole or in part, by the delivery of a number of shares of Common Stock (plus
cash if necessary) having a Fair Market Value equal to such option price.
Moreover, an Option Agreement may provide for a “cashless exercise” of the
Option by establishing procedures satisfactory to the Committee with respect
thereto. Further, an Option Agreement may provide, on such terms and conditions
as the Committee in its sole discretion may prescribe, for the grant of a Stock
Appreciation Right in connection with the grant of an Option and, in such case,
the exercise of the Stock Appreciation Right shall result in the surrender of
the right to purchase a number of shares under the Option equal to the number of
shares with respect to which the Stock Appreciation Right is exercised (and vice
versa). In the case of any Stock Appreciation Right that is granted in
connection with an Incentive Stock Option, such right shall be exercisable only
when the Fair Market Value of the Common Stock exceeds the price specified
therefor in the Option or the portion thereof to be surrendered. The terms and
conditions of the respective Option Agreements need not be identical. Subject to
the consent of the Participant, the Committee may, in its sole discretion, amend
an outstanding Option Agreement from time to time in any manner that is not
inconsistent with the provisions of the Plan (including, without limitation, an
amendment that accelerates the time at which the Option, or a portion thereof,
may be exercisable).
     (e) Option Price and Payment. The price at which a share of Common Stock
may be purchased upon exercise of an Option shall be determined by the Committee
but, subject to adjustment as provided in Paragraph XII, such purchase price
shall not be less than the Fair Market Value of a share of Common Stock on the
date such Option is granted. The Option or portion thereof may be exercised by
delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee. The purchase price of the Option or portion thereof shall be paid
in full in the manner prescribed by the Committee. Separate stock certificates
shall be issued by the Company for those shares acquired pursuant to the
exercise of an Incentive Stock Option and for those shares acquired pursuant to
the exercise of any Option that does not constitute an Incentive Stock Option.
     (f) Stockholder Rights and Privileges. The Participant shall be entitled to
all the privileges and rights of a stockholder only with respect to such shares
of Common Stock as have been purchased under the Option and for which
certificates of stock have been registered in the Participant’s name.
     (g) Options and Rights in Substitution for Options Granted by Other
Employers. Options and Stock Appreciation Rights may be granted under the Plan
from time to time in substitution for options and such rights held by
individuals providing services to corporations or other entities who become
employees, Consultants, or Directors as a result of a merger or consolidation or
other business transaction with the Company or any Affiliate.

- 7 -



--------------------------------------------------------------------------------



 



VIII. RESTRICTED STOCK AWARDS
     (a) Forfeiture Restrictions To Be Established by the Committee. Shares of
Common Stock that are the subject of a Restricted Stock Award shall be subject
to restrictions on disposition by the Participant and an obligation of the
Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”). The Forfeiture Restrictions shall
be determined by the Committee in its sole discretion, and the Committee may
provide that the Forfeiture Restrictions shall lapse upon (i) the attainment of
one or more performance measures established by the Committee that are based on
(1) the price of a share of Common Stock, (2) the Company’s earnings per share,
(3) the Company’s market share, (4) the market share of a business unit of the
Company designated by the Committee, (5) the Company’s sales, (6) the sales of a
business unit of the Company designated by the Committee, (7) the net income
(before or after taxes) of the Company or any business unit of the Company
designated by the Committee, (8) the cash flow or return on investment of the
Company or any business unit of the Company designated by the Committee, (9) the
earnings before or after interest, taxes, depreciation, and/or amortization of
the Company or any business unit of the Company designated by the Committee,
(10) the economic value added, (11) the return on capital, assets, or
stockholders’ equity achieved by the Company, or (12) the total stockholders’
return achieved by the Company, (ii) the Participant’s continued employment with
the Company or continued service as a Consultant or Director for a specified
period of time, (iii) the occurrence of any event or the satisfaction of any
other condition specified by the Committee in its sole discretion, or (iv) a
combination of any of the foregoing. The performance measures described in
clause (i) of the preceding sentence may be subject to adjustment for specified
significant extraordinary items or events, may be absolute, relative to one or
more other companies, or relative to one or more indexes, and may be contingent
upon future performance of the Company or any Affiliate, division, or department
thereof. Each Restricted Stock Award may have different Forfeiture Restrictions,
in the discretion of the Committee.
     (b) Other Terms and Conditions. Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Participant. Unless provided otherwise in a Restricted Stock
Agreement, the Participant shall have the right to receive dividends with
respect to Common Stock subject to a Restricted Stock Award, to vote Common
Stock subject thereto, and to enjoy all other stockholder rights, except that
(i) the Participant shall not be entitled to delivery of the stock certificate
until the Forfeiture Restrictions have expired, (ii) the Company shall retain
custody of the stock until the Forfeiture Restrictions have expired, (iii) the
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
dispose of the stock until the Forfeiture Restrictions have expired, (iv) a
breach of the terms and conditions established by the Committee pursuant to the
Restricted Stock Agreement shall cause a forfeiture of the Restricted Stock
Award, and (v) with respect to the payment of any dividend with respect to
shares of Common Stock subject to a Restricted Stock Award directly to the
Participant, each such dividend shall be paid no later than the end of the
calendar year in which the dividends are paid to stockholders of such class of
shares or, if later, the fifteenth day of the third month following the date the
dividends are paid to stockholders of such class of shares. At the time of such
Award, the Committee may, in its sole discretion, prescribe additional terms,
conditions, or restrictions relating to Restricted Stock Awards, including, but
not limited to, rules pertaining to the termination of employment or service as
a Consultant or

- 8 -



--------------------------------------------------------------------------------



 



Director (by retirement, disability, death, or otherwise) of a Participant prior
to expiration of the Forfeitures Restrictions. Such additional terms,
conditions, or restrictions shall be set forth in a Restricted Stock Agreement
made in conjunction with the Award.
     (c) Payment for Restricted Stock. The Committee shall determine the amount
and form of any payment for Common Stock received pursuant to a Restricted Stock
Award, provided that in the absence of such a determination, a Participant shall
not be required to make any payment for Common Stock received pursuant to a
Restricted Stock Award, except to the extent otherwise required by law.
     (d) Committee’s Discretion to Accelerate Vesting of Restricted Stock
Awards. The Committee may, in its discretion and as of a date determined by the
Committee, fully vest any or all Common Stock awarded to a Participant pursuant
to a Restricted Stock Award and, upon such vesting, all restrictions applicable
to such Restricted Stock Award shall terminate as of such date. Any action by
the Committee pursuant to this Subparagraph may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant. Notwithstanding the preceding provisions of this
Subparagraph, the Committee may not take any action described in this
Subparagraph with respect to a Restricted Stock Award that has been granted to a
“covered employee” (within the meaning of Treasury Regulation section
1.162-27(c)(2)) if such Award has been designed to meet the exception for
performance-based compensation under section 162(m) of the Code.
     (e) Restricted Stock Agreements. At the time any Award is made under this
Paragraph VIII, the Company and the Participant shall enter into a Restricted
Stock Agreement setting forth each of the matters contemplated hereby and such
other matters as the Committee may determine to be appropriate. The terms and
provisions of the respective Restricted Stock Agreements need not be identical.
Subject to the consent of the Participant and the restriction set forth in the
last sentence of Subparagraph (d) above, the Committee may, in its sole
discretion, amend an outstanding Restricted Stock Agreement from time to time in
any manner that is not inconsistent with the provisions of the Plan.
IX. PERFORMANCE AWARDS
     (a) Performance Period. The Committee shall establish, with respect to and
at the time of each Performance Award, the number of shares of Common Stock
subject to, or the maximum value of, the Performance Award and the performance
period over which the performance applicable to the Performance Award shall be
measured.
     (b) Performance Measures. A Performance Award shall be awarded to a
Participant contingent upon future performance of the Company or any Affiliate,
division, or department thereof during the performance period. The Committee
shall establish the performance measures applicable to such performance either
(i) prior to the beginning of the performance period or (ii) within 90 days
after the beginning of the performance period if the outcome of the performance
targets is substantially uncertain at the time such targets are established, but
not later than the date that 25% of the performance period has elapsed; provided
such measures may be made subject to adjustment for specified significant
extraordinary items or events. The

- 9 -



--------------------------------------------------------------------------------



 



performance measures may be absolute, relative to one or more other companies,
or relative to one or more indexes. The performance measures established by the
Committee may be based upon (1) the price of a share of Common Stock, (2) the
Company’s earnings per share, (3) the Company’s market share, (4) the market
share of a business unit of the Company designated by the Committee, (5) the
Company’s sales, (6) the sales of a business unit of the Company designated by
the Committee, (7) the net income (before or after taxes) of the Company or any
business unit of the Company designated by the Committee, (8) the cash flow or
return on investment of the Company or any business unit of the Company
designated by the Committee, (9) the earnings before or after interest, taxes,
depreciation, and/or amortization of the Company or any business unit of the
Company designated by the Committee, (10) the economic value added, (11) the
return on capital, assets, or stockholders’ equity achieved by the Company,
(12) the total stockholders’ return achieved by the Company, or (13) a
combination of any of the foregoing. The Committee, in its sole discretion, may
provide for an adjustable Performance Award value based upon the level of
achievement of performance measures and/or provide for a reduction in the value
of a Performance Award during the performance period.
     (c) Awards Criteria. In determining the value of Performance Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate. The Committee, in its sole discretion, may provide for a reduction
in the value of a Participant’s Performance Award during the performance period.
     (d) Payment. Following the end of the performance period, the holder of a
Performance Award shall be entitled to receive payment of an amount not
exceeding the number of shares of Common Stock subject to, or the maximum value
of, the Performance Award, based on the achievement of the performance measures
for such performance period, as determined and certified in writing by the
Committee. Payment of a Performance Award may be made in cash, Common Stock, or
a combination thereof, as determined by the Committee. Payment shall be made in
a lump sum or in installments as prescribed by the Committee. If a Performance
Award covering shares of Common Stock is to be paid in cash, such payment shall
be based on the Fair Market Value of the Common Stock on the payment date or
such other date as may be specified by the Committee in the Performance Award
Agreement.
     (e) Termination of Award. A Performance Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director for the Company and its Affiliates at all times during the applicable
performance period, except as may be determined by the Committee.
     (f) Performance Award Agreements. At the time any Award is made under this
Paragraph IX, the Company and the Participant shall enter into a Performance
Award Agreement setting forth each of the matters contemplated hereby and such
additional matters as the Committee may determine to be appropriate. The terms
and provisions of the respective Performance Award Agreements need not be
identical.

- 10 -



--------------------------------------------------------------------------------



 



X. PHANTOM STOCK AWARDS
     (a) Phantom Stock Awards. Phantom Stock Awards are rights to receive shares
of Common Stock (or the Fair Market Value thereof), or rights to receive an
amount equal to any appreciation or increase in the Fair Market Value of Common
Stock over a specified period of time, which vest over a period of time as
established by the Committee, without satisfaction of any performance criteria
or objectives. The Committee may, in its discretion, require payment or other
conditions of the Participant respecting any Phantom Stock Award. A Phantom
Stock Award may include, without limitation, a Stock Appreciation Right that is
granted independently of an Option; provided, however, that the exercise price
per share of Common Stock subject to the Stock Appreciation Right shall be
determined by the Committee but, subject to adjustment as provided in
Paragraph XII, such exercise price shall not be less than the Fair Market Value
of a share of Common Stock on the date such Stock Appreciation Right is granted.
     (b) Award Period. The Committee shall establish, with respect to and at the
time of each Phantom Stock Award, a period over which the Award shall vest with
respect to the Participant.
     (c) Awards Criteria. In determining the value of Phantom Stock Awards, the
Committee shall take into account a Participant’s responsibility level,
performance, potential, other Awards, and such other considerations as it deems
appropriate.
     (d) Payment. Following the end of the vesting period for a Phantom Stock
Award (or at such other time as the applicable Phantom Stock Award Agreement may
provide), the holder of a Phantom Stock Award shall be entitled to receive
payment of an amount, not exceeding the maximum value of the Phantom Stock
Award, based on the then vested value of the Award. Payment of a Phantom Stock
Award may be made in cash, Common Stock, or a combination thereof as determined
by the Committee. Payment shall be made in a lump sum or in installments as
prescribed by the Committee. Any payment to be made in cash shall be based on
the Fair Market Value of the Common Stock on the payment date or such other date
as may be specified by the Committee in the Phantom Stock Award Agreement. Cash
dividend equivalents may be paid during or after the vesting period with respect
to a Phantom Stock Award, as determined by the Committee.
     (e) Termination of Award. A Phantom Stock Award shall terminate if the
Participant does not remain continuously in the employ of the Company and its
Affiliates or does not continue to perform services as a Consultant or a
Director for the Company and its Affiliates at all times during the applicable
vesting period, except as may be otherwise determined by the Committee.
     (f) Phantom Stock Award Agreements. At the time any Award is made under
this Paragraph X, the Company and the Participant shall enter into a Phantom
Stock Award Agreement setting forth each of the matters contemplated hereby and
such additional matters as the Committee may determine to be appropriate. The
terms and provisions of the respective Phantom Stock Award Agreements need not
be identical.

- 11 -



--------------------------------------------------------------------------------



 



XI. BONUS STOCK AWARDS
     Each Bonus Stock Award granted to a Participant shall constitute a transfer
of unrestricted shares of Common Stock on such terms and conditions as the
Committee shall determine. Bonus Stock Awards shall be made in shares of Common
Stock and need not be subject to performance criteria or objectives or to
forfeiture. The purchase price, if any, for shares of Common Stock issued in
connection with a Bonus Stock Award shall be determined by the Committee in its
sole discretion.
XII. RECAPITALIZATION OR REORGANIZATION
     (a) No Effect on Right or Power. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Board or
the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization, or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate, any sale, lease, exchange, or other disposition of
all or any part of its assets or business, or any other corporate act or
proceeding.
     (b) Subdivision or Consolidation of Shares; Stock Dividends. The shares
with respect to which Awards may be granted are shares of Common Stock as
presently constituted, but if, and whenever, prior to the expiration of an Award
theretofore granted, the Company shall effect a subdivision or consolidation of
shares of Common Stock or the payment of a stock dividend on Common Stock
without receipt of consideration by the Company, the number of shares of Common
Stock with respect to which such Award may thereafter be exercised or satisfied,
as applicable (i) in the event of an increase in the number of outstanding
shares, shall be proportionately increased, and the purchase price per share
shall be proportionately reduced, and (ii) in the event of a reduction in the
number of outstanding shares, shall be proportionately reduced, and the purchase
price per share shall be proportionately increased. Any fractional share
resulting from such adjustment shall be rounded up to the next whole share.
     (c) Recapitalizations and Corporate Changes. If the Company recapitalizes,
reclassifies its capital stock, or otherwise changes its capital structure (a
“recapitalization”), the number and class of shares of Common Stock covered by
an Award theretofore granted shall be adjusted so that such Award shall
thereafter cover the number and class of shares of stock and securities to which
the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Award. If (i) the Company shall not be the surviving entity in
any merger or consolidation (or survives only as a subsidiary of an entity),
(ii) the Company sells, leases, or exchanges or agrees to sell, lease, or
exchange all or substantially all of its assets to any other person or entity,
(iii) the Company is to be dissolved and liquidated, (iv) any person or entity,
including a “group” as contemplated by section 13(d)(3) of the Exchange Act,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 50% of the outstanding shares of the Company’s voting stock
(based upon voting power), or (v) as a result of or in connection with a
contested election

- 12 -



--------------------------------------------------------------------------------



 



of Directors, the persons who were Directors of the Company before such election
shall cease to constitute a majority of the Board (each such event is referred
to herein as a “Corporate Change”), no later than (x) 10 days after the approval
by the stockholders of the Company of such merger, consolidation,
reorganization, sale, lease, or exchange of assets or dissolution or such
election of Directors or (y) 30 days after a Corporate Change of the type
described in clause (iv), the Committee, acting in its sole discretion without
the consent or approval of any Participant, shall effect one or more of the
following alternatives, which alternatives may vary among individual
Participants and which may vary among Options or Stock Appreciation Rights held
by any individual Participant: (1) accelerate the time at which Options or Stock
Appreciation Rights then outstanding may be exercised so that such Awards may be
exercised in full for a limited period of time on or before a specified date
(before or after such Corporate Change) fixed by the Committee, after which
specified date all such unexercised Awards and all rights of Participants
thereunder shall terminate, (2) require the mandatory surrender to the Company
by all or selected Participants of some or all of the outstanding Options or
Stock Appreciation Rights held by such Participants (irrespective of whether
such Awards are then exercisable under the provisions of the Plan) as of a date,
before or after such Corporate Change, specified by the Committee, in which
event the Committee shall thereupon cancel such Awards and the Company shall pay
(or cause to be paid) to each Participant an amount of cash per share equal to
the excess, if any, of the amount calculated in Subparagraph (d) below (the
“Change of Control Value”) of the shares subject to such Awards over the
exercise price(s) under such Awards for such shares, or (3) make such
adjustments to Options or Stock Appreciation Rights then outstanding as the
Committee deems appropriate to reflect such Corporate Change and to prevent the
dilution or enlargement of rights (provided, however, that the Committee may
determine in its sole discretion that no adjustment is necessary to such Awards
then outstanding), including, without limitation, adjusting such an Award to
provide that the number and class of shares of Common Stock covered by such
Award shall be adjusted so that such Award shall thereafter cover securities of
the surviving or acquiring corporation or other property (including, without
limitation, cash) as determined by the Committee in its sole discretion.
     (d) Change of Control Value. For the purposes of clause (2) in Subparagraph
(c) above, the “Change of Control Value” shall equal the amount determined in
clause (i), (ii) or (iii), whichever is applicable, as follows: (i) the per
share price offered to stockholders of the Company in any such merger,
consolidation, sale of assets or dissolution transaction, (ii) the price per
share offered to stockholders of the Company in any tender offer or exchange
offer whereby a Corporate Change takes place, or (iii) if such Corporate Change
occurs other than pursuant to a tender or exchange offer, the fair market value
per share of the shares into which such Options or Stock Appreciation Rights
being surrendered are exercisable, as determined by the Committee as of the date
determined by the Committee to be the date of cancellation and surrender of such
Awards. In the event that the consideration offered to stockholders of the
Company in any transaction described in this Subparagraph (d) or Subparagraph
(c) above consists of anything other than cash, the Committee shall determine
the fair cash equivalent of the portion of the consideration offered which is
other than cash.
     (e) Other Changes in the Common Stock. In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges, or other relevant

- 13 -



--------------------------------------------------------------------------------



 



changes in capitalization or distributions to the holders of Common Stock
occurring after the date of the grant of any Award and not otherwise provided
for by this Paragraph XII, such Award and any agreement evidencing such Award
shall be subject to adjustment by the Committee at its sole discretion as to the
number and price of shares of Common Stock or other consideration subject to
such Award so as to prevent the dilution or enlargement of rights. In the event
of any such change in the outstanding Common Stock or distribution to the
holders of Common Stock, or upon the occurrence of any other event described in
this Paragraph XII, the aggregate maximum number of shares available under the
Plan, the aggregate maximum number of shares that may be issued under the Plan
through Incentive Stock Options, and the maximum number of shares that may be
subject to Awards granted to any one individual shall be appropriately adjusted
to the extent, if any, determined by the Committee, whose determination shall be
conclusive.
     (f) Stockholder Action. Any adjustment provided for in the above
Subparagraphs shall be subject to any required stockholder action.
     (g) No Adjustments Unless Otherwise Provided. Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.
XIII. AMENDMENT AND TERMINATION OF THE PLAN
     The Board in its discretion may terminate the Plan at any time with respect
to any shares of Common Stock for which Awards have not theretofore been
granted. The Board shall have the right to alter or amend the Plan or any part
thereof from time to time; provided that no change in the Plan may be made that
would impair the rights of a Participant with respect to an Award theretofore
granted without the consent of the Participant, and provided, further, that the
Board may not, without approval of the stockholders of the Company, amend the
Plan to increase the maximum aggregate number of shares that may be issued under
the Plan, increase the maximum number of shares that may be issued under the
Plan through Incentive Stock Options, or change the class of individuals
eligible to receive Awards under the Plan.
XIV. MISCELLANEOUS
     (a) No Right To An Award. Neither the adoption of the Plan nor any action
of the Board or of the Committee shall be deemed to give any individual any
right to be granted an Option, a right to a Restricted Stock Award, a right to a
Performance Award, a right to a Phantom Stock Award, a right to a Bonus Stock
Award, or any other rights hereunder except as may be evidenced by an Award
agreement duly executed on behalf of the Company, and then only to the extent
and on the terms and conditions expressly set forth therein. The Plan shall be
unfunded. The Company shall not be required to establish any special or separate
fund or to make any other segregation of funds or assets to assure the
performance of its obligations under any Award.

- 14 -



--------------------------------------------------------------------------------



 



     (b) No Employment/Membership Rights Conferred. Nothing contained in the
Plan shall (i) confer upon any employee or Consultant any right with respect to
continuation of employment or of a consulting or advisory relationship with the
Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time. Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.
     (c) Other Laws; Withholding. The Company shall not be obligated to issue
any Common Stock pursuant to any Award granted under the Plan at any time when
the shares covered by such Award have not been registered under the Securities
Act of 1933, as amended, and such other state and federal laws, rules, and
regulations as the Company or the Committee deems applicable and, in the opinion
of legal counsel for the Company, there is no exemption from the registration
requirements of such laws, rules, and regulations available for the issuance and
sale of such shares. No fractional shares of Common Stock shall be delivered,
nor shall any cash in lieu of fractional shares be paid. The Company shall have
the right to deduct in connection with all Awards any taxes required by law to
be withheld and to require any payments required to enable it to satisfy its
withholding obligations.
     (d) No Restriction on Corporate Action. Nothing contained in the Plan shall
be construed to prevent the Company or any Affiliate from taking any action
which is deemed by the Company or such Affiliate to be appropriate or in its
best interest, whether or not such action would have an adverse effect on the
Plan or any Award made under the Plan. No Participant, beneficiary or other
person shall have any claim against the Company or any Affiliate as a result of
any such action.
     (e) Restrictions on Transfer. An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set forth in
Paragraph VII(c)) shall not be transferable otherwise than (i) by will or the
laws of descent and distribution, (ii) pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder, or (iii) with
the consent of the Committee.
     (f) Governing Law. The Plan shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

- 15 -